 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wee renee cen ener en nn ee eee nnn -- wanna X
WINDWARD BORA LLC,
Plaintiff,
-against- N.Y. RPAPL § 1320
NOTICE
MAMADU I. BARRIE A/K/A MAMADU BARRIE,
Defendant(s).
voc ee eee ene e eee en en nene cn caen en neenen endo neenercenenn senna X

NOTICE

YOU ARE IN DANGER OF LOSING YOUR HOME

If you do not respond to this summons and and complaint by serving a copy of the answer on
the attorney for the mortgage company who filed _ this foreclosure proceeding against you
and filing the answer _with the court, a default judgment may be entered and you can lose
your home.

Speak to an attorney or go to the court where your case is pending for further information
on how to answer the summons and protect your property.

Sending a payment to your mortgage company will not stop this foreclosure action.

YOU MUST RESPOND BY SERVING A COPY OF THE ANSWER ON_ THE
ATTORNEY FOR THE PLAINTIFF (MORTGAGE COMPANY) AND FILING THE
ANSWER WITH THE COURT.

Dated: December 30, 2019
Syosset, New York

The Margolin & Weinreb Law Group, LLP
Attorneys for Plaintiff

By:  /s/ Alan H. Weinreb
Alan H. Weinreb, Esq.
165 Eileen Way, Suite 101
Syosset, New York 11791
516-921-3838
